Citation Nr: 0000600	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  93-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a sleep disturbance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
service connection for a sleep disturbance.  This matter was 
previously before the Board in June 1994 and September 1997 
at which times it was remanded to the RO for further 
development.

In September 1999 the RO issued a rating decision denying the 
veteran's claim of service connection for a psychiatric 
disability, to include anxiety.  If the veteran wishes to 
appeal this unfavorable decision, he must file a Notice of 
Disagreement with the RO within one year of the September 
1999 notice.  See 38 C.F.R. §§ 20.201, 20.300, 20.301 (1999).


REMAND

When this case was before the Board in September 1997, the 
Board made reference to a March 1992 statement whereby the 
veteran said that "the doctors think that my sleep 
disturbance...[is] related to my service-connected 
disability."  In view of this statement the Board remanded 
the case to RO and instructed the RO to notify the veteran of 
the evidence necessary to complete his application for 
benefits (notably, a medical statement from a physician 
linking his claimed sleep disturbance to his service-
connected disability) and allow him a reasonable time to 
submit such evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Board further instructed the RO to issue the 
veteran a Supplemental Statement of the Case in the event 
that his claim of service connection for a sleep disturbance 
was not granted.

Upon reviewing this claim it is not clear whether the RO 
complied with the Board's September 1997 remand directives by 
notifying the veteran of the necessary information to 
complete his application, and whether it thereafter issued 
him a Supplemental Statement of the Case as was also directed 
by the Board in September 1997.  38 C.F.R. § 19.31; 
Robinette, supra.  In this regard, although the veteran's 
local representative indicated in written argument in 
September 1999 that the RO completed the Board's 1997 remand 
by sending the veteran a letter requesting additional 
information in September 1997 as well as a Supplemental 
Statement of the Case in December 1997, no such documents are 
contained in the claims file. 

Accordingly, this case must once again be remanded to the RO 
to ensure compliance with the Board's 1997 remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO should attempt to 
verify whether a letter requesting additional information was 
sent to the veteran in September 1997 and whether a 
Supplemental Statement of the Case was sent to the veteran in 
December 1997.  If these documents can be obtained, they 
should be placed in the veteran's claims file.  If they 
cannot be obtained, the RO should send the veteran a new 
letter informing him of the evidence necessary to complete 
his application of service connection for a sleep disturbance 
taking into account his March 1992 statement as to what his 
doctors had told him.  38 U.S.C.A. § 5103; Robinette, supra.

It should also be noted that additional medical development 
may be warranted in this case.  This is in view of the most 
recent VA sleep and psychiatric examination reports of 
October 1995.  In regard to the sleep examination, the 
examiner gave an impression of rule out non-REM sleep 
disorder and stated that he was referring the veteran to the 
Sleep Laboratory to have polysomnographic studies and further 
evaluation and treatment.  Similarly, the VA psychiatric 
examiner in October 1995 stated that the specific cause of 
the veteran's sleep disturbance had not yet been identified.  
He went on to note that polysomnographic studies had been 
recommended to specifically identify the cause of the 
veteran's sleep disturbance.  Since the record does not 
contain polysomnographic studies or any other medical 
evidence following these examinations, it is unclear whether 
the recommended studies and/or further evaluations were 
performed.  If such testing was done by VA, the records would 
be considered to be constructively before the Board and must 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain a copy of the 
September 1997 letter that it sent to the 
veteran in regard to his claim of service 
connection for a sleep disturbance, and 
ensure that this letter meets the 
directives set out by the Board in the 
September 1997 remand.  The RO should 
also obtain a copy of the Supplemental 
Statement of the Case that it issued to 
the veteran in December 1997.  Both 
documents should be associated with the 
claims file.

2.  In the event that the above-
referenced September 1997 letter cannot 
be obtained, the RO should advise the 
veteran in writing of the information 
needed to complete his application of 
service connection for a sleep 
disturbance.  Specifically, "where the 
determinative issue involves medical 
causation or a medical diagnosis, 
competent medical evidence to the effect 
that the claim is 'plausible' or 
'possible' is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  This 
sort of evidence includes any statement 
by a physician that a sleep disturbance 
is due to, or made worse by service-
connected disability.  The veteran should 
be given the opportunity to attempt to 
secure such a statement from the 
physician(s) who he believes will provide 
an opinion.

3.  The RO should contact the VAMC in 
Birmingham, Alabama and obtain records of 
treatment the veteran may have obtained 
at that facility from 1995 to the present 
to specifically include the reports of 
any testing done in the Sleep Laboratory 
in 1995.  All records obtained should be 
associated with the claims file.  

4.  After completion of the action 
outlined above, the RO should again 
review the veteran's claim.    If the 
claim of service connection for a sleep 
disturbance is not granted, a 
Supplemental Statement of the Case should 
be issued.  The veteran and his 
representative should be given an 
opportunity to respond thereto.  

After the veteran and his representative have been given an 
opportunity to respond to the Supplemental Statement of the 
Case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


